DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending, with claims 7-9 withdrawn from consideration as being directed to a non-elected invention.
The foreign priority applications JP2018-245624 filed on December 27, 2018 and JP2019-218453 filed on December 03, 2019 have been received and are acknowledged.
The current Office Action presents new grounds of rejection for claims 1-6.
Therefore, the Office Action is made non-final. 
The examiner apologizes for any inconvenience this may cause.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0315100).
With regard to claim 1, Wang et al. teach a cathode active material containing secondary particles each composed of multiple primary particles. The method of making 
The electrolyte may be a solid polymer electrolyte (par.0141).
Wang et al. do not specifically the electrode active substance in claim 1 of the instant application.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the electrode active substance in claim 1, because Wang et al. teach that the pores of the secondary particles accommodate an electrolyte and the electrolyte may be a solid polymer electrolyte.
Wang et al. provides for secondary particles (par.0045), which meet the limitations for “a plurality of secondary particles” in claim 1. The limitation “secondary particle” is interpreted as “aggregate of primary particles” (see page 14, lines 24-25 of the specification of the instant application).
The primary particles forming the secondary particles meet the limitations for “an active material region” in claim 1.
The pores accommodating solid polymer electrolyte meet the limitations for “a polymer solid electrolyte region impregnated with a polymer solid electrolyte thereof” in claim 1.
Therefore, the electrode active substance in claim 1 is obvious over the cathode active material of Wang et al.
With regard to claim 4, it would be expected that not every single pore of the secondary particles of Wang et al. accommodate electrolyte. The pores not containing electrolyte meet the claim limitations.

Therefore, the rechargeable battery of Wang et al. is an all-solid battery.

Claims 2, 3, and 5 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0315100) as applied to claims 1 and 4 above, and further in view of Kamimura et al. (JP 2010-080426 with attached machine translation).
With regard to claims 2 and 3, Wang et al. teach the electrode active substance of claim 1 (see paragraph 6 above), but fail to teach the claimed ratios.
Kamimura et al. teach that a cathode active material is sintered to obtain a sintered body, and a lithium ion conductive material is arranged in the gap voids of the sintered body in order to form an electrode body (abstract, par.0008). The lithium ion conductive material in the voids provides conduction of lithium ions between the active particles (par.0027).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of solid polymer electrolyte in the pores of the secondary particles of Wang et al., in order to have the desired ion conductivity.
With regard to claim 5, Wang et al. teach the electrode active substance of claim 4 (see paragraph 6 above), but fail to teach the volume of pores not impregnated with electrolyte.

Kamimura et al. teach clearly that closed voids are undesirable because a lithium conductive material cannot be formed in the closed voids (par.0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the secondary particles of Wang et al. with a small number of pores not impregnated with electrolyte, in order to maintain good ion conduction.
An aggregate with a small number of void not impregnated with electrolyte is expected to meet the limitations of claim 5.

Response to Arguments
Applicant’s arguments, see the Reemarks filed on January 13, 2022, with respect to the rejections based on Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190) have been fully considered and are persuasive.
Therefore, the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190), the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Sheem et al. (US 2007/0214085) in view of Okada et al. (EP 2 234 190) as applied to claim 4 above, and further in view of Kamimura et al. (JP 2010-080426 with attached machine translation), 
However, upon further consideration, new grounds of rejection are shown in paragraphs 5-7 above.
The examiner would also like to note that the objection to the specification is withdrawn following the applicant’s amendment to page 1 of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANCA EOFF/Primary Examiner, Art Unit 1722